               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:16-cv-00212-MR
                [CRIMINAL CASE NO. 1:00-cr-00074-MR]


RICHARD ALLEN JACKSON,           )
                                 )
                   Petitioner,   )
                                 )                    MEMORANDUM OF
vs.                              )                    DECISION AND ORDER
                                 )
UNITED STATES OF AMERICA,        )
                                 )
                   Respondent.   )
________________________________ )

      THIS MATTER is before the Court on the Petitioner’s Motion to Vacate

Conviction and Sentence Pursuant to 28 U.S.C. § 2255 [CV Doc. 1]1 and the

Government’s Motion to Dismiss [CV Doc. 17].

I.    BACKGROUND

      On October 31, 1994, 22-year-old Karen Styles went for a run on a trail

in the Pisgah National Forest.          She was confronted on the trail by the

Petitioner Richard Allen Jackson (“Jackson”), who was armed with a gun.

Jackson forced her to walk deep into the forest, where he duct-taped her to




1
  Citations to the record herein contain the relevant document number referenced
preceded by either the letters “CV” denoting that the document is listed on the docket in
the civil case file number 1:16-cv-00212-MR, or the letters “CR” denoting that the
document is listed on the docket in the criminal case file number 1:00-cr-00074-MR.
a tree and removed her clothing. Jackson then raped Styles. She pleaded

with Jackson not to hurt her, but he proceeded to shock Styles with a stun

gun, once above her left breast and several times in her pubic area. He

placed duct tape over her mouth and then masturbated while looking at a

pornographic magazine. When the duct tape over her mouth loosened,

Styles began screaming. Jackson then put a gun to Styles’s head and shot

her once, killing her. Styles’s nude body was later discovered by a hunter,

still duct-taped to the tree.   Investigators found a duct-tape wrapper, a

pornographic magazine, and one spent Remington .22 caliber rifle casing

near her body, all of which were tied to Jackson. Jackson made a full

confession to the crime. As a part of this proceeding, Jackson does not

dispute that he committed these acts.

      Jackson was charged in this Court in a one count indictment with using

and carrying a firearm during and in relation to each of the following crimes

of violence: (1) first-degree murder, in violation of 18 U.S.C. § 1111(a); (2)

kidnapping, in violation of 18 U.S.C. § 1201(a)(2); and (3) aggravated sexual

abuse, in violation of 18 U.S.C. § 2241(a)(1)-(2), and in the course of such

violation and through the use of such firearm, causing the death of Karen

Styles, all in violation of 18 U.S.C. §§ 924(c) and 924(j)(1). [CR Doc. 19:

Superseding Bill of Indictment].


                                      2
         A jury convicted Jackson. [CR Doc. 176: Verdict Sheet]. The jury

returned a special verdict form specifically finding that Jackson had

committed each of the three crimes of violence specified in the indictment.

The jury unanimously found that Jackson “committed the crime of the murder

of Karen Styles”; that Jackson “committed the crime of aggravated sexual

abuse of Karen Styles”; and that Jackson “committed the crime of kidnaping

Karen Styles.”      [Id. at 1].   Additionally, the jury also specifically and

unanimously found that Jackson had committed the murder of Styles in three

specific ways. [Id. at 2]. The jury found that Jackson “committed the murder

of Karen Styles with malice aforethought, willfully, deliberately, maliciously

and with premeditation”; that Jackson “committed the murder of Karen Styles

during the perpetration of kidnaping”; and that Jackson “committed the

murder of Karen Styles during the perpetration of aggravated sexual abuse.”

[Id.].

         Following a sentencing trial, the jury unanimously recommended that

Jackson be sentenced to death. [CR Doc. 181: Special Verdict Form]. This

Court entered a Judgment in accord with the jury’s verdict of guilty of the

offense charged in the indictment and imposing the sentence of death. [CR

Doc. 187]. The Fourth Circuit affirmed Jackson’s conviction and sentence.

Jackson, 327 F.3d at 279.         The United States Supreme Court denied


                                        3
Jackson’s petition for writ of certiorari. Jackson v. United States, 540 U.S.

1019 (2003).

      In 2009, this Court denied Jackson’s first motion under 28 U.S.C. §

2255. Jackson v. United States, 638 F. Supp. 2d 514, 618 (W.D.N.C. 2009),

cert. of appealability denied, No. 1:04cv251, 2010 WL 2775402 (W.D.N.C.

July 13, 2010). The Fourth Circuit denied a certificate of appealability and

dismissed Jackson’s appeal. Jackson v. United States, No. 09-0010 (4th

Cir. Feb. 11, 2011). The United States Supreme Court then denied a petition

for writ of certiorari. Jackson v. United States, 568 U.S. 826 (2012).

      In June of 2016, with authorization from the Fourth Circuit, Jackson

filed the present Motion to Vacate, asking this Court to vacate his conviction

and sentence. In his motion, he argues that, in light of the Supreme Court’s

decision in Johnson v. United States, 135 S. Ct. 2551 (2015), the three

federal offenses upon which Jackson’s conviction rested—murder,

kidnapping, and aggravated sexual assault—can no longer be considered

“crimes of violence” under 18 U.S.C. § 924(c)(3) and thus his conviction is

void. [CV Doc. 1].

      In response to Jackson’s petition, the Government filed a motion to

hold this proceeding in abeyance pending decisions by the Fourth Circuit

Court of Appeals in the cases of United States v. Ali, No. 15-4433 (4th Cir.)


                                      4
and United States v. Simms, No. 15-4640 (4th Cir.). [CV Doc. 7]. At issue

in these cases was whether Johnson rendered the residual clause of §

924(c)(3)(B) unconstitutionally vague. The Court granted the Government’s

motion and held this case in abeyance pending a decision in Ali and/or

Simms. [CV Doc. 8]. At the request of the parties, the Court continued to

hold this case in abeyance pending a decision in United States v. Davis, No.

18-431, in which the United States Supreme Court granted certiorari in order

to address the constitutionality of the residual clause of § 924(c). [CV Doc.

10].

       The Supreme Court announced its decision in Davis on June 24, 2019.

United States v. Davis, 139 S. Ct. 2319 (2019). Thereafter, the Court lifted

the stay of this action and directed the Government to file a response to the

Petitioner’s allegations. [CV Doc. 11]. The Government thereafter received

two extensions of time in which to respond. [CV Text-Only Orders entered

Aug. 19, 2019 and Oct. 2, 2019]. In November 2019, the Government moved

to stay the case pending a decision by the Supreme Court in Walker v. United

States, No. 19-373 (cert. granted Nov. 15, 2019).2 [CV Doc. 15]. The Court



2 The question presented in Walker was whether an offense that can be committed with
a mens rea of recklessness can qualify as a “violent felony” under the Armed Career
Criminal Act. Due to the death of the petitioner, the Supreme Court dismissed the petition
for writ of certiorari on January 27, 2020. Walker v. United States, No. 19-373, 2020 WL
411668 (U.S. Jan. 27, 2020).
                                            5
denied the Government’s motion without prejudice and directed the

Government to respond to the Motion to Vacate. [CV Doc. 16].

       The Government filed the present Motion to Dismiss on January 15,

2020. [CV Doc. 17]. The Petitioner filed his Response to the Government’s

Motion to Dismiss on March 30, 2020. [CV Doc. 21].

       Having been fully briefed, this matter is ripe for disposition.

II.    STANDARD OF REVIEW

       Pursuant to Rule 4(b) of the Rules Governing Section 2255

Proceedings, sentencing courts are directed to promptly examine motions to

vacate, along with “any attached exhibits and the record of prior proceedings”

in order to determine whether a petitioner is entitled to any relief. After

having considered the record in this matter, the Court finds that this matter

can be resolved without an evidentiary hearing. See Raines v. United States,

423 F.2d 526, 529 (4th Cir. 1970).

III.   DISCUSSION

       Jackson was convicted of violating 18 U.S.C. §§ 924(c) and 924(j)(1),

which together impose an enhanced sentence for a defendant who causes

the death of another while using or carrying a firearm during, among other

things, a “crime of violence.” 18 U.S.C. §§ 924(c)(1)(A), (j)(1). A “crime of

violence” is defined as a felony offense that:


                                        6
            (A) has as an element the use, attempted use, or
            threatened use of physical force against the person
            or property of another [the “force clause”], or

            (B) that by its nature, involves a substantial risk that
            physical force against the person or property of
            another may be used in the course of committing the
            offense [“the residual clause”].

Id. § 924(c)(3).

      Following its reasoning in Johnson v. United States, 135 S. Ct. 2551

(2015), in which the residual clause of the Armed Career Criminal Act was

found to be constitutionally infirm, the Supreme Court has held that the

residual clause set forth in § 924(c)(3)(B) is unconstitutionally vague. United

States v. Davis, 139 S. Ct. 2319, 2323 (2019). The Supreme Court has held

that its ruling in Johnson, being a new substantive rule, is retroactively

applicable to claims asserted on collateral review. Welch v. United States,

136 S. Ct. 1257, 1265 (2016). Numerous courts of appeals have held that

Davis is similarly applicable retroactively to claims asserted on collateral

review. See, e.g., United States v. Reece, 938 F.3d 630, 635 (5th Cir. 2019);

United States v. Bowen, 936 F.3d 1091, 1098 (10th Cir. 2019); In re

Hammoud, 931 F.3d 1032, 1039 (11th Cir. 2019).

      With the elimination of the residual clause portion of the definition of

“crime of violence” in § 924(c), a conviction under this statute may stand only

if the underlying offense qualifies as a crime of violence under the force
                                       7
clause of § 924(c)(3)(A). Jackson argues that his conviction and capital

sentence must be vacated, and that he is entitled to immediate release,

because none of the three offenses supporting his § 924(c) conviction—

murder, kidnapping, and aggravated sexual abuse—requires the intentional

use of physical force and therefore cannot satisfy the force clause.

      In order to determine whether the predicate offense underlying a

§924(c) conviction falls within the force clause, the Court looks to the

elements of the “ordinary case” of such offense. In re Irby, 858 F.3d 231,

234 (4th Cir. 2017). In so doing, the Court is mindful that Jackson’s offense

of conviction requires only one “crime of violence.” 18 U.S.C. §§ 924(c)(1)(A),

(j)(1). Thus, if any of the three predicate offenses continues to qualify as a

“crime of violence,” Jackson is entitled to no relief.

      The Court first turns to Jackson’s first-degree murder offense under 18

U.S.C. § 1111(a). Section 1111(a) defines murder as “the unlawful killing of

a human being with malice aforethought.” 18 U.S.C. § 1111(a). The statute

further provides as follows:

            Every murder perpetrated by poison, lying in wait, or
            any other kind of willful, deliberate, malicious, and
            premeditated killing; or committed in the perpetration
            of, or attempt to perpetrate, any arson, escape,
            murder, kidnapping, treason, espionage, sabotage,
            aggravated sexual abuse or sexual abuse, child
            abuse, burglary, or robbery; or perpetrated as part of
            a pattern or practice of assault or torture against a
                                        8
            child or children; or perpetrated from a premeditated
            design unlawfully and maliciously to effect the death
            of any human being other than him who is killed, is
            murder in the first degree.

Id. “Any other murder is murder in the second degree.” Id. First-degree

murder and second-degree murder are different offenses that carry different

penalties. See 18 U.S.C. § 1111(b).

      Fourth Circuit precedent establishes that “first-degree murder”

qualifies categorically as a crime of violence under the force clause of §

924(c). The Fourth Circuit held in Irby that “murder is a crime of violence

under the force clause because unlawfully killing another human being

requires the use of force ‘capable of causing physical pain or injury to another

person.’” Irby, 858 F.3d at 236 (citation omitted). As the Court noted:

“[s]imply, it is hard to imagine conduct that can cause another to die that

does not involve physical force against the body of the person killed.” Id. at

236 (quoting in part United States v. Checora, 155 F. Supp. 3d 1192, 1997

(D. Utah. 2015)). Further, the Fourth Circuit recently held in Mathis that

Virginia’s first-degree murder statute, Va. Code § 18.2-32, which mirrors the

federal murder statute, categorically meets the requirements of the force

clause. United States v. Mathis, 932 F.3d 242, 265 (4th Cir. 2019).

      Jackson argues that federal first-degree murder does not require the

intentional use of force because it can be accomplished by a death occurring
                                       9
during the commission of a felony. [CV Doc. 1-1 at 20-21]. Accepting this

argument, however, would render the language of the force clause broadly

inapplicable to murder. The Fourth Circuit, however, has unambiguously

recognized that murder constitutes “a quintessential crime of violence.” Irby,

858 F.3d at 237.      The felony-murder doctrine is recognized in most

jurisdictions in the United States. See 2 Wayne R. LaFave, Substantive

Criminal Law, § 14.5 (3d ed.). Adopting Jackson’s position here would

render the force clause inapplicable to murder in all of these jurisdictions.

The Supreme Court has cautioned that the language of the force clause

should not be construed in a way that “would render it inapplicable in many

states.” Stokeling v. United States, 139 S. Ct. 544, 552 (2019).

      In short, as the Fourth Circuit has recognized, and as common-sense

dictates, the offense of murder in the first degree is unquestionably a crime

of violence under the force clause of § 924(c). To hold otherwise would be

to exclude the “most morally repugnant crime” from the ambit of the force

clause, Irby, 858 F.3d at 237, while permitting less serious offenses, such as

robbery, to remain. See United States v. Mathis, 932 F.3d 242, 265-66 (4th

Cir.) (holding that Hobbs Act robbery is a crime of violence), cert. denied,

140 S. Ct. 639 (2019). The law cannot countenance such an absurd and

illogical result.


                                     10
      Jackson’s offense of aggravated sexual abuse also clearly qualifies as

a crime of violence under the force clause.        Section 2241(a) punishes

“[w]hoever, in the special maritime and territorial jurisdiction of the United

States or in a federal prison, knowingly causes another person to engage in

a sexual act” — “(1) by using force against that other person; or (2) by

threatening or placing that other person in fear that any person will be

subjected to death, serious bodily injury, or kidnapping; or attempts to do so.”

18 U.S.C. § 2241(a) (1998) (emphasis added). As the Supreme Court has

noted, this statute “prohibits forced sexual acts against ‘another person.’”

Lockhart v. United States, 136 S. Ct. 958, 964 n.1 (2016) (emphasis added).

It is difficult to fathom how a “forced sexual act” does not involve the use of

force sufficient to satisfy § 924(c)(3)(A).

      Jackson attempts to argue that aggravated sexual abuse does not

qualify as a crime of violence because the offense may be accomplished by

physical contact, “however slight,” or even by no contact at all [CV Doc. 1-1

at 24-27].    Jackson further argues that because kidnapping may be

accomplished in “many non-forceful ways,” the use of a threat of kidnapping

does not constitute a threat of physical force, thereby removing the entire

crime of aggravated sexual abuse from the ambit of the force clause. [Id. at

27-28]. In making such arguments, Jackson blithely ignores the requirement


                                        11
that when applying the force clause the Court must focus on the “minimum

conduct” that the government “would actually punish.” United States v.

Salmons, 873 F.3d 446, 448 (4th Cir. 2017) (emphasis added). In other

words, “there must be a ‘realistic probability, not a theoretical possibility,’”

that the Government would “actually punish” causing a sexual act under

section 2241(a) that has no potential to cause any pain or injury. See id.

The standard does not permit the application of “legal imagination” to the

predicate offense. United States v. Bell, 901 F.3d 455, 472 (4th Cir. 2018)

(quoting Moncrieffe v. Holder, 569 U.S. 184, 191 (2013)), cert. denied, 140

S. Ct. 123 (2019). Instead, a party ordinarily “must at least point to his own

case or other cases in which state courts in fact did apply the statute” in the

“manner for which he argues.” Bell, 901 F.3d at 472 (quoting Gonzales v.

Duenas-Alvarez, 549 U.S. 183, 193 (2007)). Jackson has not come close to

meeting this requirement for either of his arguments. He has not identified

even an imaginary scenario under which the kind of actual or threatened

conduct described by the statute had no potential of causing pain or injury.3




3Because the Court has determined that at least two of Jackson’s underlying offenses
qualify as crimes of violence under the force clause, the Court need not address
Jackson’s other underlying offense or the other arguments raised in the Government’s
Motion to Dismiss.
                                        12
      Jackson’s crimes against Karen Styles involved some of the worst and

most violent conduct that any human being can inflict on another: kidnapping,

assault, rape, and ultimately, murder. Jackson not only took the life of Karen

Styles: he terrorized, tortured, and raped her before executing her with a

single bullet to the head. Counsel’s effort to argue that Jackson’s crimes do

not constitute crimes of violence, however well-meaning, flies in the face of

reason and common-sense. They simply represent the next step in the

continued “protracted ruse for paradoxically finding even the worst and most

violent offenses not to constitute crimes of violence.”     United States v.

Doctor, 842 F.3d 306, 313 (4th Cir. 2016) (Wilkinson, J., concurring). Such

arguments undermine the public’s confidence in lawyers, the legal system,

and the Court. While the Court appreciates zealous advocacy by counsel

on the part of a litigant, such advocacy has its limits. And the Court cannot

allow a lawyer’s zealous representation of a client to undermine the

principles of justice.

IV.   CONCLUSION

      For the foregoing reasons, the Government’s Motion to Dismiss is

granted, and the Petitioner’s Motion to Vacate is denied and dismissed.

      The Court further finds that Petitioner has not made a substantial

showing of a denial of a constitutional right. See generally 28 U.S.C. §


                                     13
2253(c)(2); see also Miller El v. Cockrell, 537 U.S. 322, 336 38 (2003) (in

order to satisfy § 2253(c), a “petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong”) (citing Slack v. McDaniel, 529 U.S. 473, 484-85

(2000)). Given the specific issues presented here, it is hard to imagine that

reasonable jurists would adopt the Petitioner’s arguments. The Petitioner

has failed to demonstrate both that this Court’s dispositive procedural rulings

are debatable, and that the motion to vacate states a debatable claim of the

denial of a constitutional right. Slack v. McDaniel, 529 U.S. 473, 484-85

(2000). As a result, the Court declines to issue a certificate of appealability.

See Rule 11(a), Rules Governing Section 2255 Proceedings for the United

States District Courts, 28 U.S.C. § 2255.



                                  ORDER

      IT IS, THEREFORE, ORDERED that the Government’s Motion to

Dismiss [CV Doc. 17] is GRANTED, and the Petitioner’s Motion to Vacate

Conviction and Sentence Pursuant to 28 U.S.C. § 2255 [CV Doc. 1] is

DENIED and DISMISSED.

      IT IS FURTHER ORDERED that the Court declines to issue a

certificate of appealability.


                                      14
IT IS SO ORDERED.
                    Signed: March 31, 2020




                              15
